Citation Nr: 0211222	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  96-42 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to service connection for residuals of 
malaria.

3. Entitlement to service connection residuals of yellow 
jaundice.

4. Entitlement to service connection for a heart disability.

5. Entitlement to service connection for prostate cancer.

(The issue of entitlement to service connection for an ulcer 
disease will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1996, January 1997, and January 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  The veteran was 
scheduled for a Travel Board hearing at the RO in May 2002, 
but failed to report and did not request that the hearing be 
rescheduled.  The Board believes all due process requirements 
were met with regard to his hearing request.

Further, although the June 1996 rating decision also denied 
service connection for chronic residuals of dislocation of 
the right thumb, the veteran did not initiate an appeal as to 
that claim.  Thus, the Board will confine its consideration 
to the matters set forth on the first page of the present 
decision.

In addition, the Board is undertaking additional development 
on the matter of the veteran's claim of entitlement to 
service connection for an ulcer disease, pursuant to 
authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
that issue.



FINDINGS OF FACT

1. The objective and probative medical evidence of record is 
against a finding that the veteran currently has post-
traumatic stress disorder (PTSD), and no other psychiatric 
disorder is shown to be related to service.

2. The objective and probative medical evidence of record 
does not demonstrate that the veteran currently has 
residuals of malaria.

3. The objective and probative medical evidence does not 
demonstrate that the veteran currently has residuals of 
yellow jaundice.

4. The objective and probative medical evidence does not 
demonstrate that the veteran has a heart disability 
related to his period of military service.

5. The objective and probative medical evidence does not 
demonstrate that the veteran has prostate cancer related 
to his period of military service.


CONCLUSIONS OF LAW

1. Post-traumatic stress disorder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & 
Supp. 2001); Public Law No. 106-175 (2000) (codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2001); 38 
C.F.R. §§ 3.102, 3,159, 3.303, 3.304 (2001); 66 Fed. Reg. 
45,620, 45,630-632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).

2. Residuals of malaria were not incurred in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & Supp. 2001); 
Public Law No. 106-175 (2000) (codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3,159, 3.303, 3.304 (2001); 66 Fed. Reg. 45,620, 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).

3. Residuals of yellow jaundice were not incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & Supp. 
2001); Public Law No. 106-175 (2000) (codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2001); 38 
C.F.R. §§ 3.102, 3,159, 3.303, 3.304 (2001); 66 Fed. Reg. 
45,620, 45,630-632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).

4. A heart disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & Supp. 2001); 
Public Law No. 106-175 (2000) (codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West Supp. 2001); 38 C.F.R. §§ 
3.102, 3,159, 3.303, 3.304 (2001); 66 Fed. Reg. 45,620, 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).

5. Prostate cancer was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991 & Supp. 2001); Public 
Law No. 106-175 (2000) (codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3,159, 3.303, 3.304 (2001); 66 Fed. Reg. 45,620, 45,630-
632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The appellant has requested service connection for PTSD, 
residuals of malaria and yellow jaundice, a heart disability, 
and prostate cancer.  Before addressing these issues, the 
Board notes that, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West Supp. 2001)), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new statute revised the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi,  No. 00-156 (U.S. 
Vet. App. July 10, 2002) (per curiam) (holding that a remand 
for the Board to consider the matters on appeal in light of 
the VCAA sections codified at sections 5102, 5103 and 5103A 
is not required).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Board has carefully considered the unfortunate absence of 
service medical records in the present case.  As noted above, 
VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim, unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See VCAA § 3(a) (now codified at 38 
U.S.C. § 5103A (West Supp. 2001)).  The Board is aware of the 
decision in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
which held that a single request for pertinent service 
medical records does not fulfill the duty to assist, and that 
inherent in the duty to assist is a requirement to notify the 
veteran if VA is unable to obtain pertinent service medical 
records so that the veteran may know the basis for the denial 
of his claim; may independently attempt to obtain service 
medical records; and may submit alternative evidence.

With further regard to Hayre, cited above, the Board notes 
that another panel of the Federal Circuit, thereafter, 
determined that the holding in Hayre was an "extremely 
narrow" one.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 
2001).  Although the opinion contained some broad language, 
the holding was limited to the factual situation presented 
where an RO had breached the duty to assist by failing to 
obtain pertinent service medical records specifically 
requested by the claimant and then failing to provide the 
claimant with notice explaining the deficiency.  Id.

Following the panel decision in Cook, supra, a petition for 
rehearing en banc was filed.  The Federal Circuit, en banc, 
granted the motion for rehearing, vacated its judgment in 
Cook, and withdrew the accompanying opinion.  The en banc 
panel requested further briefs addressing the validity of 
Hayre as law and the question of whether a failure of the 
duty to assist under the law and regulations applicable at 
the time can constitute clear and unmistakable error under 38 
U.S.C.A. § 5109A.  Cook v. Principi, No. 00-7171 (Fed. Cir. 
Jan. 4, 2002) (en banc) (argued July 9, 2002).

In this case, in an undated record request apparently 
prepared in 1995, the RO noted that a fire might have 
destroyed the veteran's records.  In 1996, the RO received 
notification from the National Personnel Records Center 
(NPRC) that a fire had destroyed the veteran's service 
medical records in July 1973.  The record indicates that the 
veteran was unable to secure and provide service medical 
records on his own.  Furthermore, repeated requests by the RO 
to the NPRC for alternative records, including morning 
reports and hospital records, did not yield evidence of 
treatment for the claimed disabilities, including malaria and 
yellow jaundice in 1943 in service, as claimed by the 
veteran.  In fact, notices from NPRC, in 1997 and 1998, 
revealed that there were no morning reports or SGO reports 
(from the Surgeon General's Office) regarding the veteran.

Having carefully considered the provisions of the VCAA and 
the decision in Hayre in light of the record on appeal, the 
Board finds that the development of this claim with respect 
to the service medical records has been consistent with the 
provisions of the law.  The RO repeatedly attempted to locate 
the veteran's service medical records; however, those records 
cannot be obtained.

The Board is mindful that the Court has held that, in cases 
where records once in the hands of the Government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis herein is undertaken with this heightened 
duty in mind.

The Board finds that the requirements of the VCAA have been 
substantially satisfied in this matter.  We note that the 
appellant was advised, by virtue of detailed statements of 
the case (SOC's), and supplemental statements of the case 
(SSOC's), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and the SOC's and SSOC's issued by the RO 
clarified what evidence would be required to establish 
service connection.  See Quartuccio v. Principi, 16 Vet. App, 
183, 187 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  In fact, the SSOC issued in August 2001 set out 
pertinent provisions of the VCAA.  The appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). 

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  VCAA § 3(a) (codified at 38 U.S.C. 
5103A(d)).  The VA medical examination obtained in April 1999 
that is described below satisfied this obligation.  Thus, the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, and that the appellant will not 
be prejudiced by our proceeding to a decision on the basis of 
the evidence currently of record regarding his claims service 
connection for PTSD, residuals of malaria and yellow 
jaundice, a heart disability and prostate cancer.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

As noted, the veteran's service medical records are 
unavailable.  His service records indicate that he served in 
the U.S. Army during World War II and was awarded the 
European-African-Middle Eastern Theater Ribbon w/3 Bronze 
Stars, a Good Conduct Medal, and a Bronze Arrowhead.  His 
military occupational specialty was construction machine 
operator and he was a qualified rifle marksman.  

VA medical records and examination reports, dated from 1995 
to 2000, are associated with the claims file and are not 
indicative of residuals of malaria or yellow jaundice.  

According to a May 1996 statement from E.A., M.D., the doctor 
was the veteran's family physician for many years when he 
lived in Pennsylvania.  Dr. A. said he had treated the 
veteran for complications of malaria.

June 1996 VA medical records note that the veteran had ASHD 
(arteriosclerotic heart disease), and had undergone prostate 
radiation.  In January 1997, it was noted that he had a 
history of coronary artery disease and was status post 
coronary artery bypass graft in 1993.  In October 1997, a 
history of prostate cancer with radiation was noted.

The veteran has described stressful incidents in service, 
stating that he spent 23 months and 18 days in North Africa 
and Italy engaged in combat engineering activities, including 
airfield construction and minesweeping.  In the course of 
developing the PTSD claim, the RO obtained a report from the 
Department of the Army, U.S. Army & Joint Services 
Environmental Support Group (ESG), in July 1997.  The ESG 
provided extensive information regarding the activities of 
the veteran's unit, from October 1942 through December 1944, 
noting several incidents in which personnel were killed or 
injured due to exploding mines, aerial bombs, and other 
ammunition in cleanup operations, as well as aircraft landing 
accidents.  The records did not show any direct link between 
the veteran and these incidents.

In a March 1998 statement, the veteran reported that, in 
1943, he was treated for malaria and yellow jaundice at a 
field hospital near Tunis.

According to an August 1998 response to the RO's request to 
Dr. A. for medical records regarding the veteran's treatment 
for malaria and yellow jaundice, it was noted that the 
physician had retired in December 1995 and no records were 
located at that office.

An October 1998 VA medical record notes that the veteran had 
coronary artery disease.

The veteran underwent VA examination for PTSD in April 1999.  
According to the examination report, the veteran gave a 
history of heart trouble and an ulcer, and had suffered from 
malaria in the past.  His dreams woke him up.  There was some 
suicidal ideation due to pain, stiffness, and financial 
difficulty and he said, "I am tired of living."  He had 
some psychological treatment in the past from Dr. A.  The 
veteran went to a seniors center three times a week.  He 
talked with his daughter periodically and went to Burger King 
once in a while, but not to church.  He and his wife had been 
married for 52 years, and he described the relationship as 
"pretty good".  They did not have any friends who were 
couples, as the neighbors seemed disinterested.  He wished he 
had more friends but felt restrained by his wife, who was 
jealous and did not let him out of the house.  The veteran 
had a daughter and two grandchildren, and got along well with 
them.  He said he was a security guard for 22 years and a 
diary farmer for 18 years before that, and did well in each 
job.  

The veteran said he participated in the Palm Sunday massacre 
at the Bay of Tunis, where 100,000 German soldiers were 
killed.  He worked on clearing a runway, and a pilot 
accidentally landed on some people.  They shot animals for 
food.  The examiner's narrative indicates that the veteran 
reported that a "sergeant corporal" was blown up when he 
tried to take the detonator out of a mine, and the veteran 
was 100 feet away.  The veteran described distressing dreams 
of seeing that individual killed and burying him in the sand, 
as they did.  Another comrade died because of the "natural 
elements" and many men had "nervous breakdowns".  The 
veteran thought of those episodes during the day and dreamt 
of his friends, but said he never had many friends.  The 
examiner noted that the veteran said, "I don't want to waste 
your time" and "just wanted a couple bucks" for his teeth.  
The veteran denied avoidance of stimuli associated with war.  
He was proud of the Army.  He had not fished or hunted for 
twenty years, because his wife did not let him go, but had 
not lost interest in these activities.  The veteran had sleep 
difficulty and occasionally lost his temper at what his wife 
said, but indicated that his wife was somewhat high-strung.  
He said yelling or a loud noise caused him to jump up and 
raise his arms.

On mental status examination, the veteran had good grooming 
and spoke clearly.  His mood was positive and his affect was 
appropriate, but he said he did not feel happy most of the 
time.  He was cooperative, had some stuttering-type speech, 
and engaged in repetitive speech at times.  The veteran 
indicated that his trouble was that he needed "a little 
money" as he "only [had] ten peas left."  He was 
productive, organized, and spontaneous in speech.  He was 
generally oriented but reported that he got lost in Redding, 
California, although he had lived there for eight years.  He 
said he had some trouble recognizing objects.  The veteran 
denied visual or auditory hallucinations, and he did not feel 
people were following him around to get him, but said he kept 
a gun next to his bed and did not trust his neighbor.

The VA examiner commented that the veteran appeared to have 
encountered situations that would, theoretically, qualify him 
for PTSD.  The examiner further stated the opinion that the 
veteran did "not appear to have sufficient symptoms related 
to that experience."  At Axis I, the diagnoses included 
dysthymia with some symptoms of a major depression; some 
symptoms of PTSD; and dementia, not otherwise specified.  

In a January 2000 Addendum, the same VA examiner responded to 
the RO's request to clarify the veteran's diagnosis.  The 
examiner said that the veteran appeared to have presented 
with some symptoms of PTSD, but "not enough to qualify for 
the diagnosis of [PTSD] at this time."

III.  Analysis

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, for 
certain chronic disorders, such as psychosis and certain 
cancers and heart diseases, even if there is no record of 
such a condition in service, its incurrence in service will 
be presumed if it is manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In other words, without our doubting for a 
moment the sincerity of the veteran's personal accounts of 
his medical problems, we must be mindful that only medical 
professionals may make valid medical assessments of his 
condition, his current disability, and the etiology thereof.

The Board notes that 38 U.S.C.A. § 1154(b) (West 1991) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in-
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (2001).

In this case, the record before the Board does not 
conclusively document that the veteran participated in combat 
activities.  We do note, however, the evidence of extensive 
involvement of his unit in hazardous activities which 
resulted in injuries and fatalities of military personnel.  
In addition, we have no reason to doubt his accounts of 
stressful events in service, especially in view of the 
apparent loss of records in the NPRC fire.  The Board will, 
therefore, presume combat participation for the purpose of 
this appeal.  However, that does not end the Board's inquiry.

The Court has held that 38 U.S.C.A. § 1154(b) deals with the 
question of whether a particular disease or injury was 
incurred or aggravated in service - that is, what happened 
then - not the question of either current disability or a 
nexus to service, as to both of which competent medical 
evidence is generally required.  See, e.g., Caluza v. Brown, 
7 Vet.App. 498, 504 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  Thus, the "clear and convincing 
evidence to the contrary" provision of section 1154(b), 
which lessens the evidentiary burden for combat veterans, 
applies only to the service-incurrence element of a claim and 
not to the current-disability and service-nexus elements.  
The Court has emphasized that an unbroken line of cases since 
Caluza has held that the term "service connection" as used 
in 38 U.S.C.A. § 1154(b) refers to proof of incurrence or 
aggravation of disease or injury in service rather than to 
the legal standard for entitlement to payments for a 
disability.  See, e.g., Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000), citing Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

The veteran has contended that service connection should be 
granted for a the residuals of malaria and yellow jaundice, a 
heart disorder, prostate cancer, and PTSD.  Although there 
are no available service records to document his claimed in-
service treatment for yellow jaundice and malaria, the 
appellant's contentions are presumed credible for the limited 
purpose of the service-incurrence component of his claim, 
because he is a combat veteran.  See 38 C.F.R. § 1154(b).  
The Board is very concerned that the exigencies of combat 
should never impair a veteran's ability to pursue a later 
claim, and, thus, we accept his account, as a layman, of what 
befell him in service.  The vital question in this case, 
however, is medical, i.e., whether he now has disability that 
resulted from the illness in service, or whether his current 
disability arose later, from events unrelated to service.

1.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2001); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2001); Anglin 
v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 
11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 
128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The diagnosis of PTSD must comply with the criteria set forth 
in the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. (1994) (DSM-
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125 
(2001).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

During the pendency of this appeal, certain provisions of 38 
C.F.R. § 3.304(f) were amended to comply with the Cohen 
decision.  For purposes of entitlement to service connection 
for post-traumatic stress disorder in this case, the 
regulation is largely unchanged, except that, prior to March 
7, 1997, the regulation required that the medical evidence 
establish "a clear diagnosis of the condition."  The Board 
finds that the changes to the cited regulation do not affect 
the ultimate disposition of this appeal; if anything, the 
amended regulation establishes a somewhat lesser burden.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The veteran has contended that he has PTSD.  He has stated 
that he experienced stress in service and the appellant's 
contentions are presumed credible for the limited purpose of 
the service-incurrence component of his claim, because we 
have conceded that he is a combat veteran.  See 38 C.F.R. § 
1154(b).  The Board accepts his account, as a layman, of what 
befell him in service and would concede, as did the 1999 VA 
examiner, that the veteran encountered stressful events in 
service during World War II.  Nevertheless, as noted above, 
the question in this claim, however, is medical, i.e., 
whether he now has PTSD that resulted from service.

He has not indicated that he was treated for a psychiatric 
disorder while in service.  Moreover, on VA examination after 
the veteran's separation from service, there was no showing 
that he had PTSD.  Although, when examined by VA in April 
1999, the VA examiner commented that the veteran appeared to 
have encountered situations that theoretically qualified him 
for PTSD, the VA examiner concluded that the veteran did not 
appear to have sufficient symptoms related to that 
experience.  The pertinent Axis I diagnosis was "some 
symptoms of PTSD".  In fact, in a January 2000 Addendum, the 
VA examiner expressly noted that the veteran appeared "to 
have presented with some symptoms of [PTSD], but not enough 
to qualify for the diagnosis of [PTSD] at this time."  
Furthermore, the veteran has submitted no evidence to show 
that he currently has PTSD.  In short, no medical opinion or 
other medical evidence showing that the veteran currently has 
PTSD has been presented, and, in fact, there is no medical 
evidence of any psychiatric disorder in service or within the 
first post-service year.  See Rabideau v. Derwinski, 2 Vet. 
App. at 143.

Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim.  The evidence 
now of record fails to show that the veteran currently has 
PTSD or that another psychiatric disorder is related to 
service.  Thus, this claim must be denied.  38 U.S.C.A. 
§§ 1110, 5107(a); 38 C.F.R. § 3.303.

2.  Service Connection for Residuals of Malaria and Yellow 
Jaundice

The veteran has contended that he has the residuals of 
malaria and yellow jaundice, for which he was treated in 
service in 1943.  Although the veteran's service medical 
records are unavailable, the appellant's contentions are 
presumed credible for the limited purpose of the service-
incurrence component of his claim, because he is a combat 
veteran.  See 38 C.F.R. § 1154(b).  The question in these 
claims, however, is whether he now has disability that 
resulted from the illness in service, or whether a current 
disability arose later, from events unrelated to service.

The probative medical evidence after the veteran's separation 
from service reveals that, in 1996, Dr. A. reported treating 
the veteran for malaria, but did not indicate when and for 
how long the veteran was treated.  Furthermore, there are no 
medical records showing that the veteran had residuals of 
yellow jaundice.  Moreover, the veteran has submitted no 
evidence to show that he currently has residuals of malaria 
or yellow jaundice.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has 
residuals of malaria or yellow jaundice has been presented.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. at 143.


Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claims.  The 
evidence now of record fails to show that the veteran 
currently has residuals of malaria and yellow jaundice.  
Thus, these claims must be denied.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303.

3.  Service Connection for Heart Disability and Prostate 
Cancer

Although the evidence shows that the veteran has coronary 
artery disease and was evidently treated for prostate cancer, 
no competent medical evidence has been submitted to show that 
these disabilities are related to service or any incident 
thereof.  On the other hand, as discussed above, it appears 
that most of the veteran's service medical records were, 
unfortunately, destroyed in a fire at the NPRC.  However, the 
record reflects that the first post-service evidence of 
record of heart disease is apparently from 1993, when he 
underwent cardiac bypass surgery, approximately forty-eight 
years after his separation from service.  The first post-
service evidence of record of prostate cancer is from a 1996 
record, nearly fifty years after his separation from service.  
In short, no medical opinion or other medical evidence 
relating the veteran's heart disability or prostate cancer to 
service or any incident of service has been presented.

Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claims.  The 
evidence now of record fails to show that the veteran 
currently has a heart disability or prostate cancer related 
to his period of active military service.  Thus, these claims 
must be denied.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. 
§ 3.303.

4.  Summary

As discussed above, a claim based on assertion as to cause-
and-effect relating to a particular disability requires 
competent medical evidence in order to be a meritorious 
claim.  The court has reiterated this requirement many times, 
as in the cases cited above.  All that the veteran has 
presented in this case are his assertions regarding the cause 
of the alleged residuals of malaria and yellow jaundice, a 
heart disorder, prostate cancer, and PTSD.  Such evidence, 
however, is not sufficient to establish entitlement to the 
claimed benefits.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen, 
supra.  See also Espiritu v. Derwinski, 2 Vet. App. at 492; 
Moray v. Brown, 5 Vet. App. 211 (1993).

On the other hand, the Board is well aware that we are not 
permitted to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
medical evidence in this case has been documented as set 
forth above.  Clearly, the record is devoid of probative 
medical evidence sufficient to support the veteran's 
contentions that he has suffered residuals of malaria and 
yellow jaundice in service, and PTSD, a heart disability, and 
prostate cancer as due to service.  

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant. 38 U.S.C.A. § 
5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Ferguson v. Principi, No. 01-7012, slip op. at 
8 (Fed. Cir. Dec. 4, 2001); Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993).

Here, the Board has concluded that the preponderance of the 
evidence is against the veteran's claims, and they must be 
denied.



ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for residuals of malaria is denied.

Service connection for residuals of yellow jaundice is 
denied.

Service connection for a heart disability is denied.

Service connection for prostate cancer is denied.




		
ANDREW J. MULLEN
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

